Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       22-DEC-2021
                                                       01:35 PM
                                                       Dkt. 17 ORD


                           SCAD-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE: RANDAL K. NAGATANI (Deceased)
                            Bar No. 4941


                         ORIGINAL PROCEEDING
                       (ODC Case No. 20-0293)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.

          Upon consideration of the December 16, 2021 motion for

instructions, filed by attorney Kitty K. Kamaka in her capacity

as Trustee over the legal practice of deceased attorney Randal K.

Nagatani, pursuant to Rule 2.20 of the Rules of the Supreme Court

of the State of Hawai#i, the December 17, 2021 submission from

Bradley Tamm, in his capacity as Trustee Administrator for the

Office of Disciplinary Counsel (ODC), and the record in this

matter, we conclude that ownership of the funds currently held in

the client trust account maintained at Bank of Hawaii, ending in

x4368, cannot be determined from the record, and that nothing

further remains to be done by Trustee Kamaka in this matter.

Therefore,
          IT IS HEREBY ORDERED that the funds in client trust

account, ending in x4368, shall be held until a valid claim to

them is approved by this court, or until December 20, 2025, at

which time any remaining funds in the account will be ripe for a

motion that they be declared abandoned and that they escheat to

the State, pursuant to HRS Ch. 523A.

          IT IS FURTHER ORDERED that Trustee Kamaka may file a

final report and a motion for compensation, reimbursement,

permission to transfer the custody of x4368 to ODC, and for

discharge.

          DATED: Honolulu, Hawai#i, December 22, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2